            Case 1:20-mj-05398-JGD Document 1-2 Filed 11/12/20 Page 1 of 6




     AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR CRIMINAL COMPLAINT

          I, Christopher J. Kefalas, Special Agent, Bureau of Alcohol, Tobacco, Firearms &

Explosives, being duly sworn, states:

           1.     I have been employed as a Special Agent with the Bureau of Alcohol, Tobacco,

    Firearms and Explosives (“ATF”), United States Department of Justice and have been so

    employed since 2015. I am a graduate of Criminal Investigator Training Program at the Federal

    Law Enforcement Training Center and Special Agent Basic Training at the ATF National

    Academy both in Glynco, Georgia. I received a master’s degree in Criminal Justice from

    Northeastern University in 2014 and a bachelor’s degree in Criminology from Stonehill College

    in 2012. I am responsible for the investigation of violations of and the enforcement of federal

    firearms laws. I am presently assigned to the Bridgewater Field Office, where I am one of a

    group of Special Agents who work with state and local law enforcement to uncover violations

    of laws specifically related to firearms trafficking, firearms possession by prohibited persons,

    and use of firearms in furtherance of drug trafficking crimes, in southeastern Massachusetts.

          2.      During my tenure with ATF, I have participated in dozens of investigations and

have had training in various aspects of firearms’ investigations. I have conducted surveillance,

worked with confidential informants, and participated in investigations using court-authorized

interception of wire and electronic communications. During my law enforcement career, I have

also participated in the preparation and execution of arrest warrants and search warrants.

          3.      I have personally participated in the investigation of Chiweze IHUNWO, who

was born in 1996, since approximately April 2020.

          4.      I am familiar with the facts and circumstances of this investigation based upon:

(a) my personal knowledge and involvement in the investigation; (b) my discussions with fellow



                                                    1

         Case 1:20-mj-05398-JGD Document 1-2 Filed 11/12/20 Page 2 of 6




agents and officers who assisted in the investigation; and (c) my review of various records and

documents. Because this affidavit is being submitted for the limited purpose of establishing

probable cause for the requested criminal complaint, I have not set forth every fact learned

during the course of the investigation.

       5.         I am submitting this affidavit in support of an application for the issuance of a

criminal complaint charging IHUNWO with violating Title 18 of the United States Code, Section

922(a)(1)(A) (engaging in the business of dealing in firearms without a license).

                                            Background

       6.        According to records provided by T-Mobile, telephone xxx-xxx-8654 (the “Target

Telephone”) is subscribed to IHUNWO with an address in Randolph, Massachusetts.1

       7.        During this investigation, agents developed information that IHUNWO was using

several social media accounts, including the following:

            a.       Instagram account associated with the profile “weezoskolo” (“IHUNWO
                     Instagram Account”);

            b.       Snapchat account associated with the profile “truwezechew” (“IHUNWO
                     Snapchat Account 1”);

            c.       Snapchat account associated with the profile “weezoskolo” (“IHUNWO
                     Snapchat Account 2”); and

            d.       Facebook account www.facebook.com/chiweze.ihunwo in the name of
                     “Weezo Skolo” (“IHUNWO Facebook Account”).

       8.        During this investigation, agents developed information that IHUNWO was

residing at a residence in Providence, Rhode Island (the “Target Location”).




                               
1
 Phone communications to or from the Target Telephone are referenced in this affidavit as
communications of IHUNWO.
                                                  2

         Case 1:20-mj-05398-JGD Document 1-2 Filed 11/12/20 Page 3 of 6




       9.         On August 31, 2020, ATF queried records of active Federal Firearms Licensees in

the United States for IHUNWO and determined that he did not possess an active Federal

Firearms License to engage in the business of selling firearms.

                                   Evidence of Gun Trafficking

       10.        On June 23, 2020, the Rhode Island State Police (“RISP”) responded to a

shooting incident on I-95 in Providence, Rhode Island. The subsequent investigation of the

shooting incident resulted in the arrest of an individual (“PERSON 1”) on August 22, 2020. On

August 24, 2020, RISP applied for and was granted a search warrant to digitally analyze the

cellular telephone of PERSON 1. RISP then conducted a search of the cellular telephone of

PERSON 1, which uncovered communications between PERSON 1 and IHUNWO (via the

Target Telephone). Based on these communications, and my training and experience, I believe

that IHUNWO made arrangements to sell one or more firearms to PERSON 1. For example:

             a.       On July 17, 2020, IHUNWO sent a screen capture of a text communication
                      referencing someone “bringing the straps from Tennessee this weekend.”

             b.       On July 21, 2020, PERSON 1 sent a message to IHUNWO reading, “Yo wat
                      time you dipping tomorrow” and “You tryna pick that up off me tn.” IHUNWO
                      replied, “Im dipping in the am but I gotta go to Connecticut tonight I got
                      someone out there tryna give me bread for a couple thangs” and “Thats why
                      im tryna grab it rn cause im leaving prov today.” IHUNWO further stated “I
                      just needa be in CT at a specific time” and “Got a n***a buying 5.”

             c.       On July 27, 2020, IHUNWO sent a video recording that depicts IHUNWO
                      shooting a semi-automatic pistol with an extended magazine. Also in this text
                      chain, IHUNWO sent a picture of two semi-automatic pistols, one silver and
                      purple SCCY semi-automatic pistol and one black Ruger semi-automatic
                      pistol.

             d.       On July 28, 2020, IHUNWO sent a message that stated, “Send me the location
                      ill bring the tools and the food.” Based upon my training and experience, I
                      know “tools” to be a common term for firearms and “food” to be a common
                      term for ammunition.

             e.       On August 14, 2020, IHUNWO sent a CashApp username.


                                                  3

        Case 1:20-mj-05398-JGD Document 1-2 Filed 11/12/20 Page 4 of 6




             f.       On August 16, 2020, IHUNWO engaged in communications that reveal an
                      agreement to a price of “14,” which I believe to be a reference to a $1,400 price
                      for the purchase of a firearm.

       11.        The social media accounts utilized by IHUNWO include numerous posts or

messages referencing firearms or ammunition, including the following:

             a.       A posting on the IHUNWO Instagram Account included a photograph of a
                      Maverick Arms, Model 88 12 gauge shotgun that ATF later determined had
                      been sold in North Carolina.

             b.       A posting on the IHUNWO Instagram Account included a photograph of a
                      Glock, Model 19, 9 mm semi-automatic pistol that ATF later determined had
                      been sold in North Carolina.

             c.       A posting on the IHUNWO Instagram Account included the text “If my prices
                      are too high for you then it aint meant for you.”

             d.       On April 22, 2020, the IHUNWO Instagram Account sent a message to an
                      Instagram user that contained a photograph of a black semi-automatic pistol
                      with a Smith & Wesson slide, Surefire under barrel light, and a Burris red dot
                      rear mounted sight with text which stated, “Thats my blick just modified.”

             e.       On July 14, 2020, the IHUNWO Instagram Account sent a message to an
                      Instagram user that stated, “But you dont know me to be saying you putting in
                      more work ask Donnie bout me I put in work out here fr and I be moving the
                      stick….” Based on my training and experience, I know “sticks” to be a
                      commonly utilized term to describe firearms.

             f.       On August 11, 2020, IHUNWO Snapchat Account 1 posted several Snapchat
                      stories displaying firearms including three semi-automatic pistols and one AK-
                      47 style pistol, frequently referred to as a “Draco” based upon a common brand
                      of this style of AK-47 pistol. Also present on this posting was text which read,
                      “Plug.” Based on my training and experience, a “plug” is common terminology
                      for a supplier of firearms or narcotics.

             g.       Also on August 11, 2020, IHUNWO Snapchat Account 1 posted a story of a
                      black background with text in the foreground which stated, “Got the hood
                      calling me on the reup (Phone emoticon)(Smiley face with money symbol
                      emoticon)(Cardboard box/package emoticon).” Based upon my training and
                      experience, I know that a “reup” is common terminology for a resupply of a
                      product. The term “reup” is often utilized in the context of firearms and
                      narcotics.

             h.       A posting to IHUNWO Snapchat Account 1 depicted multiple firearms
                      including a variety of semi-automatic pistols, revolvers, and a tactical shotgun,
                      along with firearms boxes and ammunition.
                                                   4

           Case 1:20-mj-05398-JGD Document 1-2 Filed 11/12/20 Page 5 of 6




                i.       An August 2020 posting to IHUNWO Snapchat Account 1 depicted a .380
                         Ruger semi-automatic pistol displayed on the lap of the person taking the
                         photograph. On this same date, IHUNWO Snapchat Account 1 posted a video
                         geotagged to North Carolina.

                j.       Also in August 2020, IHUNWO Snapchat Account 1 made various postings of
                         firearms including one picture showing IHUNWO holding a rifle over his
                         shoulder.

                k.       On August 15, 2020, IHUNWO Snapchat Account 1 posted, “N****s think
                         cause think cause they know me imam let em lowball me… stop it (Laughing
                         emoticons).”

                l.       On October 17, 2020, the IHUNWO Instagram Account posted a video of a
                         scope and blue laser sight attached to an unidentified firearm.

                m.       On October 22, 2020, the IHUNWO Instagram Account posted a message
                         which stated “I dont work for n****s, I work for myself so if I give you a price
                         you either pay it or the next n***a will. Business is business (Smile hands up
                         emoticon).”

                n.       November 3, 2020 posts on IHUNWO Snapchat Account 2 included a
                         photograph pointing a firearm at the camera and text reading, “Anyone need
                         food? (Bang/Flash emoticon)(Eyes emoticon).” Based on my training and
                         experience, I know “food” to be a commonly utilized term when talking about
                         ammunition.

          12.        On November 12, 2020, agents executed a search warrant at the Target Location

and encountered IHUNWO. Agents found numerous firearms, including a “Draco” AK-style

pistol, which was located in the bedroom where it appears IHUNWO had been staying.2 Agents

also located numerous rounds of ammunition in that same bedroom.

          13.        IHUNWO – after being advised of his Miranda rights – made statements

including the following:

                a.       IHUNWO had been acquiring firearms and re-selling them for a profit;

                b.       IHUNWO had acquired these firearms – except for the Draco found in the
                         Target Location – in North Carolina;

                c.       IHUNWO believed he was selling to individuals who could not purchase

                                   
2
    Certain firearms appear to have belonged to one or more other residents of the Target Location.
                                                      5

         Case 1:20-mj-05398-JGD Document 1-2 Filed 11/12/20 Page 6 of 6




                      firearms legally;

             d.       IHUNWO had sold two guns to PERSON 1.

                                           CONCLUSION

       14.        Based on the foregoing, and based on my training and experience, I believe that

IHUNWO, not being a licensed dealer of firearms within the meaning of Chapter 44, Title 18,

United States Code, did willfully engage in the business of dealing in firearms, in violation of

Title 18, United States Code, Sections 922(a)(1)(A), 923(a), and 924(a)(1)(D).


                                               Sworn to under the pains and penalties of perjury,

                                               ______________________
                                               Christopher J. Kefalas
                                               SPECIAL AGENT, ATF

Sworn to me via telephone in accordance with Fed. R. Crim. P. 4.1 on November 12, 2020,



___________________________________________
Hon. Judith G. Dein
United States Magistrate Judge
                                       




                                                  6

